DETAILED ACTION
Summary
Claims 1-4, 7-11, and 13-21 are pending in the application. Claim 10 is rejected under 35 USC 112(a). Claims 1-4, 7-11, and 13-21 are rejected under 35 USC 112(b). Claims 1-4, 7-11, and 13-21 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered.
 
Claim Interpretation
Claim 20 is a method claim. The claim recites: 
“changing the mode indicated by the determined endoscopic navigation information to the target management mode, wherein a first window is displayed on the screen presenting a three-dimensional (3D) map of a patient's lung and at least one additional window is displayed on the screen that is generated in response to a selection of a target in the 3D map of the patient's lung, the at least one additional window presenting an image of the selected target; 
automatically selecting images based on the determined endoscopic navigation information and the positional information; and 
displaying the selected images in the windows on the screen, wherein a number of the selected images is equal to the number of the windows, wherein the displayed images include the 3D map and when the determined endoscopic navigation information is the pathway reviewing mode, 
wherein the displayed images include the 3D map, the virtual bronchoscopic video images or live bronchoscopic video images, and slice images, all of which synchronously track the position of the position sensor, when the determined endoscopic navigation information is the navigation mode, 
wherein the displayed images include three slice images, which are taken from three independent directions, and a maximum intensity projection image displaying the target, when the determined endoscopic navigation information is the target management mode, and 
wherein when one of the displayed images is panned or zoomed in the navigation mode, all the displayed images and the 3D map are synchronously panned or zoomed correspondingly”.
The italicized sections are considered contingent limitations, as the clause only affects the scope of the claim when the system is in the specified mode. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04(II)). In this case, the method claim only recites entering the target management mode. The navigation mode and the pathway reviewing mode are never entered. Therefore, neither the pathway reviewing mode nor the navigation mode need to be entered by the broadest reasonably interpretation, and the steps which limit those specific modes need not be met by the broadest reasonable interpretation.
The Examiner notes that, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (MPEP 2111.04(II)). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “wherein the axial, coronal, or sagittal image is displayed based on the position sensor of the navigation instrument”. However, the images are image of the selected target, chosen based on a selection of a target on the 3D map. The specification does not support both the selection of the target, and the position information, used to display the axial, coronal, or sagittal images. [0033]-[0035] of the originally filed specification makes has no discussion of the position information being used in addition to the physician’s selection in the display of the selected images of the target. Therefore, the claim is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, and 13-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the windows” in line 26. It is not clear if this is referring to “a first window” and “at least one additional window” as set forth in line 17-19, or if this is only referring to “the windows” set forth in line 15. Clarification is required. For the purposes of examination, the latter interpretation will be used.
Claim 1 recites “images” in line 22. It is not clear if this is referring to an image in line 22 (as there is at least one additional window presenting an image, so if there are multiple windows, multiple images), or if this is referring to a different selection of images. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 8 recites “wherein at least one of a sagittal image, a coronal image, and/or an axial image is selected and displayed based on positional information of the target in the 3D map”. It is not clear if this is referring to “an image of the selected target” or if these are referring to different displayed imaged. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 19 recites “the windows” in line 27. It is not clear if this is referring to “a first window” and “at least one additional window” as set forth in line 17-19, or if this is only referring to “the windows” set forth in line 15. Clarification is required. For the purposes of examination, the latter interpretation will be used.
Claim 19 recites “images” in line 22. It is not clear if this is referring to an image in line 24 (as there is at least one additional window presenting an image, so if there are multiple windows, multiple images), or if this is referring to a different selection of images. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 20 recites “the windows” in line 18. It is not clear if this is referring to “a first window” and “at least one additional window” as set forth in line 17-19, or if this is only referring to “the windows” set forth in line 15. Clarification is required. For the purposes of examination, the latter interpretation will be used.
Claim 20 recites “images” in line 16. It is not clear if this is referring to an image in line 22 (as there is at least one additional window presenting an image, so if there are multiple windows, multiple images), or if this is referring to a different selection of images. Clarification is required. For the purposes of examination, the latter definition will be used. 
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-9, 11, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Duindam et al. (U.S PGPub 2016/0183841 A1) in view of Prisco et al. (U.S PGPub 2010/0249507 A1), Onishi et al. (U.S PGPub 2012/0287238 A1), and Monroe et al. (U.S PGPub 2014/0275952 A1).
Regarding Claim 1 and 19, Duindam teaches “a medical image display apparatus” and a method for guiding an interventional instrument within a body (Abstract). This system contains “a network interface configured to receive position information of a navigation instrument from a position sensor of the navigation instrument, a video stream from an optical sensor of a navigation instrument, and medical images from an imaging device;” (This system is able to receive position information from a position sensor on a navigation instrument [0043]. It also receives a video stream [0044], and it displays medical images taken from a medical imaging system [0026]. This information is all displayed on a single GUI [0048], which means it must have been received by some sort of network interface (as disparate imaging modalities are being collected and viewed in a single spot).)  The system further contains “a memory storing a plurality of images, which include the medical images and the video stream, and instructions; a processor configured to execute the instructions” (a processor, for executing software instructions, a memory able to be read by the processor which stores the instructions [0064]. As the images are taken preoperatively [0026], and the medical images are used in the operation [0048], the images, too, must be stored in a memory). It contains “a display configured to dynamically display windows on the screen” (This system further comprises a GUI which displays windows on the screen [0048] (Fig. 3, 302, 304, 306, 308)). (While Duindam only generically refers to the display as a “display”, one of ordinary skill in the art, based on the disclosure, would be able to at once envisage the display system as a screen, as evidenced by the proposed mockups of the GUI (Fig. 3). Therefore, Duindam discloses the selected images displayed on a screen). The images are updated as the position of the instrument changes, which indicates that they are dynamic images [0051]). “wherein the instructions, when executed by the processor cause the medical image apparatus to … automatically select images among the plurality of images based on the positional information of the navigation instrument … and cause the display to display the selected images in the windows on the screen" (Furthermore, the software system causes the display to display images, which are selected images, based on the positional information [0048] and [0057]. The images can be created from preoperative images, which indicates that they are stored in a memory and must have been selected from the memory in order to be displayed. As the software system selects the images for display, the images are automatically selected. Fig. 3 clearly shows the images are displayed in the windows on the screen (302, 304, 306, 308)). The overlays on the image, (i.e. the target and navigational information) updates with the positional change [0051]. The modes/images that are automatically displayed include a composite image with a roadmap to be overlaid (which constitutes a pathway reviewing mode) [0049], specific targets in the anatomy (which is a target management mode) [0049], and tracking the position of the navigational instrument (which is a navigation mode) [0051]. 
While Duindam teaches that the GUI allows for a roadmap to be overlaid on the image (which constitutes a pathway reviewing mode) [0049], specific targets in the anatomy (which is a target management mode) [0049], and tracking the position of the navigational instrument (which is a navigation mode) [0051], Duindam is silent regarding "where the instructions, when executed by the processor, determine endoscopic navigation information of the display, which indicates a mode among a pathway reviewing mode, a target management mode, or a navigation mode" or the determined endoscopic navigation information being used to display selected images. However, as the software system displays the above images, the software must have information which tells it to display that information. As such, it is implied that Duindam contains the "endoscopic navigation information”. Duindam fails to explicitly teach wherein a number of the selected images is equal to the number of windows. Duindam further fails to explicitly teach dynamically varying a number of windows to be displayed based on a change of the mode indicated by the determined indicated by the determined endoscopic information.
Prisco teaches an endoscopic navigation system which aids the user in guiding an endoscope to landmarks (Abstract). This system contains various viewing modes (e.g. a guidance mode (Fig 4) and a landmark mode (Fig. 12). This system displays different images based on which mode the system is in (The landmark mode of Fig. 12 displays 3D arrows in the images [0064]; the guidance mode shows the virtual models of the patient and the surgical instrument (Fig 4, 405, [0043]). The system analyzes information (endoscopic navigation information) to determine which mode it is in (Fig. 4, 402, Fig. 12, 1201). That is, the system has instructions, which are executed by a processor, to determine the endoscopic information of the display which indicates a mode, and displays different images based on which mode the information indicates. Prisco further teaches wherein the number of selected images is equal to the number of windows (Fig. 6, there is one window and one selected image 650) [0045]. The system shows a different number of windows based on the mode it is in (Fig. 6-Fig. 7, Fig. 8-Fig. 10, Fig. 15) [0037]-[0038] [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system Duindam so the mode’s display depend on endoscopic navigation information, as taught by Prisco, as the substitution for one known method of using software to indicate which display mode to display with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Duindam to have a number of selected images equal to the number of windows and change the number of windows based on a change of mode of the endoscopic navigation information, as taught by Prisco, because this provides visual guidance to the user, as recognized by Prisco [0009], thereby increasing the ease of performing the procedure.
The combination of references fail to explicitly teach dynamically varying a number of the windows to be displayed on the screen based on the positional information.
Onishi teaches a medical device that displays navigation information and live video information for a medical device (Abstract). This system displays a superimposed image (Fig. 7, PW1). This is located in a window. When the system is located in a display mode, the system displays the superimposed image (and the corresponding window) (Fig. 7, PW1). However, when the position of the navigation instrument passes a point, the system no long displays the superimposed instrument and the corresponding window (Fig. 7, PW1) [0096]. In other words, the system varies the number of windows based on the endoscopic navigation information (display mode) and the position information (location of instrument with respect to a bifurcation point) [0096].
It would have been obvious to one to dynamically vary a number of the windows to be displayed on the screen based on the determined endoscopic navigation information and the positional information, as taught by Ohnishi, because this allows for a more accurate treatment based on 3D image data, as recognized by Ohnishi [0003].
The combination of references fails to explicitly teach wherein the target management mode includes a first window displayed on the screen presenting a three-dimensional (3D) map of a patient's lung and at least one additional window displayed on the screen that is generated in response to a selection of a target in the 3D map of the patient's lung, the at least one additional window presenting an image of the selected target.
Monroe teaches a system for planning a bronchoscopic procedure (Abstract). This system has a first window displayed on the screen presenting a 3D map of the patient’s lung (Fig. 5, 102) [0038]. This system further presents at least on additional window (Fig. 5, 114) which present 2D, orthogonal images of the lungs [0047]. The user chooses a target on the 3D map of the lungs [0050], and in response the system displays the target on the 2D images in the additional windows [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to integrate a target management mode which displays a 3D map of the patient’s lung and at least one additional window displayed on the screen in response to a selection, as taught by Monroe, because this provides an enhanced visualization and analysis in the lungs to better plan out bronchoscopic procedures, as recognized by Monroe [0030].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Duindam further teaches that the navigation instrument is an endoscopic instrument [0047].
Regarding Claims 3, the combination of references teaches the invention substantially as claimed. 
The combination fails to explicitly teach wherein the image of the selected target is selected form the group consisting of a sagittal image, a coronal image, and an axial image.
Monroe further teaches the 2D images are orthogonal images [0047]. The orthogonal images is defined as axial, sagittal, and coronal images of the target [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display axial, coronal, and sagittal 2D views, as taught by Monroe, because this provides an enhanced visualization and analysis in the lungs to better plan out bronchoscopic procedures, as recognized by Monroe [0030].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Duindam further teaches that the 2D images can be CT images [0026].
Duindam fails to explicitly teach that the images are sagittal, coronal, or axial images.
Monroe further teaches the 2D images are orthogonal, CT, images [0047]. The orthogonal images is defined as axial, sagittal, and coronal images of the target [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display axial, coronal, and sagittal 2D views, as taught by Monroe, because this provides an enhanced visualization and analysis in the lungs to better plan out bronchoscopic procedures, as recognized by Monroe [0030].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Duindam further teaches “the display displays two or more of the selected images synchronously corresponding to changes in the position information” (the images displayed rotate at the same time because of changes in position of the tip [0062]).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Duindam further teaches “the target is displayed in the 3D map” (the target is displayed on the images used on the GUI [0049], which could include a three dimensional display [0054]) “(images) are selected and displayed based on the positional information of the target" (The image is updated (selected) based on the position information of the tip relative to the target [0063], thereby depending on the position of the target).
Duindam fails to explicitly teach that the updated images are selected from “a sagittal image, a coronal image, and/or an axial image".
Monroe further teaches the 2D images are orthogonal, CT, images [0047]. The orthogonal images is defined as axial, sagittal, and coronal images of the target [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display axial, coronal, and sagittal 2D views, as taught by Monroe, because this provides an enhanced visualization and analysis in the lungs to better plan out bronchoscopic procedures, as recognized by Monroe [0030].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Duindam further teaches “wherein changes in the position information indicate movements of the position sensor of the navigation instrument in the lung” (the navigation instrument contains a position sensor, which indicates the positional information [0043]. This position information details movement relative to a target [0058]. Furthermore, this could be occurring in the lung [0031] or [0046]).
Regarding Claims 11 and 21, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach “wherein the at least one additional window comprises a first window presenting an axial image of the selected target, a second window presenting a coronal image of the selected target, an aa thirst window presenting a sagittal image of the selected target”.
Monroe further teaches the 2D images are orthogonal images [0047]. The orthogonal images is defined as axial, sagittal, and coronal images of the target [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display axial, coronal, and sagittal 2D views, as taught by Monroe, because this provides an enhanced visualization and analysis in the lungs to better plan out bronchoscopic procedures, as recognized by Monroe [0030].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Duindam further teaches “wherein the display displays live bronchoscopic video images when the positional information indicates the position sensor does not pass a threshold position" (the endoscope has a live video feed from the camera [0048]. This can be a bronchoscopic image [0046]. This feed occurs when the position sensor has not passed a threshold position [0050], as the camera feed occurs throughout the procedure).


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Duindam et al. in view of Prisco, Onishi, and Monroe as applied to claim 3 above, and further in view of Geiger et al. (U.S PGPub 2005/0107679 A1).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Duindam further teaches “image is displayed based on the positional information of the position sensor of the navigation instrument” (different images are shown based on the position of the navigations instrument [0051]. The position of the instrument is determined using positional information from a position sensor of a navigational instrument [0043]). 
The combination fails to explicitly teach that the axial, coronal, or sagittal images are displayed based on the position sensor of the navigation instrument.
Geiger teaches displaying and aligning coronal, sagittal, and axial images of the lung in real time based on the location of the bronchoscope in order to determine if the endoscope is still on the correct, predetermined path [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the endoscopic system of Duindam to update the sagittal, coronal, and axial images based on the position of the bronchoscope, as taught Geiger, because aligning the views allows the user to know they are on the correct procedure path, as recognized by Geiger [0068], increasing the precision of the procedure.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duindam in view of Prisco, Onishi, and Monroe as applied to claim 1 above, and further in view of Viswanathan et al. (U.S PGPub 2006/0025679 A1).
Regarding Claims 13 and 14, the combination of references teaches the invention substantially as claimed. Duindam further teaches a 3D model (map) of the lungs [0031]. The combination fails to explicitly teach “wherein the 3D map is displayed with an orientation indicator” or “wherein the orientation indicator shows an orientation of the 3D map".
Viswanathan teaches a display pane which includes a three dimensional image of the patient orientation [0086]. This display also contains a three-dimensional image of the operating region [0086]. The orientation of the patient aligns with the orientation of the patient region, and therefore the patient acts as an orientation indicator of the 3D map. Alternatively, the coordinate backing of the representation of where the image is taking place is an orientation indicator showing the orientation of the 3D representation/map.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surgical system of Duindam to include an orientation indicator for the 3D map, as taught by Viswanathan, as the orientation indicator facilitates the user's understanding of a region's orientation, simplifying understanding of the images, as recognized by Viswanathan [0086].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Duindam et al. in view of Prisco, Onishi, and Monroe as applied to claim 15 above, and further in view of Kaufman et al (U.S PGPub 2011/0187707 A1).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Duindam further teaches giving visual indication on the display "when the positional information indicates the position sensor passes the threshold position" [0050]. However, Duindam fails to explicitly teach that the display “removes the live bronchoscopic video images and displays virtual bronchoscopic video images" as the visual indication.
Kaufman teaches replacing the live view on the main screen of an endoscopy with the virtual image in situations when the lumen cannot be adequately observed by the optical endoscope [0047]. The area that cannot be seen by the optical endoscope is the threshold position, and the removal from the main window is removing from the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bronchoscopic visualization system of Duindam to remove the real-time image from the display and replace it with a virtual image when it passes a threshold position, as taught by Kaufman, because it increase the coverage available to the endoscopy system, as recognized by Kaufman [0050].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Duindam et al. in view of Prisco, Onishi, and Monroe as applied to claim 15 above, and further in view of Hubschman et al. (U.S PGPub 2012/0022546 A1).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. While Duindam teaches a navigation mode, Duindam fails to explicitly teach “wherein the display displays a last received image when the live bronchoscopic video images are not received from the navigation instrument".
Hubschman teaches the most recent image of a surgical procedure (rather than the current image) when the camera has not refreshed the image it is using (i.e. there is not a live video feed) [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the visualization system of Duindam to show the most recent image if there is not live video feed, as taught by Hubschman, because it helps to provide more timely information to the surgeon, with less risk to the patient, as recognized by Hubschman [0006].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Duindam in view of Prisco, Onishi, and Monroe as applied to claim 1 above, and further in view of Wiemker et al. (U.S PGPub 2014/0344742 A1).
Regarding Claim 18, the combination of references teach the invention substantially as claimed. While Duindam teach displaying and updating three dimensional images based on the position of a position sensor [0051], Duindam fails to explicitly teach “wherein the display automatically orients the 3D map to show a current position of the position sensor in the 3D map".
Wiemker teaches automatically orienting images in order to track a structure of interest (such as a needle or position sensor) in an image set [0025]. This creates a much more efficient workflow for the user [0020].
It would have been obvious to one of ordinary skill in the art to modify the three dimensional image with the position sensor, of Duindam, to automatically orient the image to increase image clarity, as taught by Wiemker, because it creates a more efficient workflow for the user [0020].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duindam in view of Prisco, Viswanathan, Onishi, and Monroe.
Regarding Claim 20, Duindam teaches a method for guiding an interventional instrument within a body (Abstract). "Receiving positional information from a navigation instrument, which indicates a position of a position sensor of the navigation instrument navigating the lung" (The system receives position information from a position sensor on a navigation instrument [0043], which states the position of the instrument in the body (This body can be the lung [0046])). “automatically selecting images based on the...position information" (Furthermore, the software system causes the display to display images, which are selected images, based on the positional information [0048] and [0057]. As the software system selects the images for display, the images are automatically selected). “displaying the selected images in the windows on the screen” [0025] (This system further comprises a GUI which displays windows on the screen [0048] (Fig. 3, 302, 304, 306, 308)) (While Duindam only generically refers to the display as a “display”, one of ordinary skill in the art, based on the disclosure, would be able to at once envisage the display system as a screen, as evidenced by the proposed mockups of the GUI (Fig. 3). Therefore, Duindam discloses the selected images displayed on a screen). “Wherein the displayed images include the 3D map and virtual bronchoscopic video images, which are overlaid with the pathway plan and the target, when the determined endoscopic navigation information is the pathway reviewing mode" (The system also receives live video images [0044], and it displays medical images taken from a medical imaging system [0026]. The images from the medical imaging system create a virtual endoscopic image [0048]. The medical images also create a three dimensional map of the surgical space [0054]. This information is all displayed on a single GUI [0048].  A mode allows for a roadmap (pathway plan) and targets to be overlaid on the image (which constitutes a pathway reviewing mode) [0049]) “wherein the displayed images include the 3D map and virtual bronchoscopic video images or live bronchoscopic video images… all of which synchronously track the position of the position sensor, when the determined endoscopic information is the navigation mode” (The system also receives live video images [0044], and it displays medical images taken from a medical imaging system [0026]. The images from the medical imaging system create a virtual endoscopic image [0048]. The medical images also create a three dimensional map of the surgical space [0054]. This information is all displayed on a single GUI [0048]. The images are updated simultaneously based on the position of the navigational instrument (which is a navigation mode) [0051] and [0062]).
While Duindam teaches that the GUI allows for a roadmap to be overlaid on the image (which constitutes a pathway reviewing mode) [0049], specific targets in the anatomy (which is a target management mode) [0049], and tracking the position of the navigational instrument (which is a navigation mode) [0051], Duindam is silent regarding "determining endoscopic navigation information of the display device, which indicates a mode among a pathway reviewing mode, a target management mode, or a navigation mode" or the determined endoscopic navigation information being used to display selected images. However, as the software system displays the above images, the software must have information which tells it to display that information. As such, it is implied that Duindam contains the "endoscopic navigation information”. Duindam further fails to explicitly teach wherein a number of the selected images is equal to the number of windows. Duindam further fails to explicitly teach dynamically varying a number of windows to be displayed based on a change of the mode indicated by the determined indicated by the determined endoscopic information.
Prisco teaches an endoscopic navigation system which aids the user in guiding an endoscope to landmarks (Abstract). This system contains various viewing modes (e.g. a guidance mode (Fig 4) and a landmark mode (Fig. 12). This system displays different images based on which mode the system is in (The landmark mode of Fig. 12 displays 3D arrows in the images [0064]; the guidance mode shows the virtual models of the patient and the surgical instrument (Fig 4, 405, [0043]). The system analyzes information (endoscopic navigation information) to determine which mode it is in (Fig. 4, 402, Fig. 12, 1201). That is, the system has instructions, which are executed by a processor, to determine the endoscopic information of the display which indicates a mode, and displays different images based on which mode the information indicates. Prisco further teaches wherein the number of selected images is equal to the number of windows (Fig. 6, there is one window and one selected image 650) [0045]. The system shows a different number of windows based on the mode it is in (Fig. 6-Fig. 7, Fig. 8-Fig. 10, Fig. 15) [0037]-[0038] [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system Duindam so the mode’s display depend on endoscopic navigation information, as taught by Prisco, as the substitution for one known method of using software to indicate which display mode to display with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Duindam to have a number of selected images equal to the number of windows and change the number of windows based on a change of mode of the endoscopic navigation information, as taught by Prisco, because this provides visual guidance to the user, as recognized by Prisco [0009], thereby increasing the ease of performing the procedure.
The combination of Duindam and Prisco fails to explicitly that the displayed images are panned or zoomed in navigation mode.
Viswanathan teaches an interface for controlling a medical device (Abstract). Viswanathan teaches buttons which allow the viewpoint of an image to be translate (panned) and magnified (zoomed) [0089]-[0090]. This aids the user in orienting a medical device in the body [0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the endoscopic visualization method of the combination to include a control which allows the user to zoom and pan the images, as taught by Viswanathan, because it aids the user in orienting the medical device, as recognized by Viswanathan [0089], which allows for the surgeon an easier time to understand the image. As the combination teaches that the images are all updated simultaneously (Duindam [0062]), the system would similarly have all the images panned or zoomed correspondingly.
While Duindam teaches tracking the position of this distal tip of the endoscope and displaying an alarm window if the endoscope has passed an anatomical target [0050], the combination of Duindam, Prisco, Viswanathan, fails to explicitly teach dynamically varying a number of the windows to be displayed on the screen based on the determined endoscopic navigation information and the positional information.
Onishi teaches a medical device that displays navigation information and live video information for a medical device (Abstract). This system displays a superimposed image (Fig. 7, PW1). This is located in a window. When the system is located in a display mode, the system displays the superimposed image (and the corresponding window) (Fig. 7, PW1). However, when the position of the navigation instrument passes a point, the system no long displays the superimposed instrument and the corresponding window (Fig. 7, PW1) [0096]. In other words, the system varies the number of windows based on the endoscopic navigation information (display mode) and the position information (location of instrument with respect to a bifurcation point) [0096].
It would have been obvious to one to dynamically vary a number of the windows to be displayed on the screen based on the determined endoscopic navigation information and the positional information, as taught by Ohnishi, because this allows for a more accurate treatment based on 3D image data, as recognized by Ohnishi [0003].
The combination of references fails to explicitly teach changing the mode indicated by the determined endoscopic navigation information to the target management mode, wherein a first window is displayed on the screen presenting a three- dimensional (3D) map of a patient's lung and at least one additional window is displayed on the screen that is generated in response to a selection of a target in the 3D map of the patient's lung, the at least one additional window presenting an image of the selected target. The combination further fails to explicitly teach that the displayed images also include slice images which are taken from independent directions or a maximum intensity projection image displaying the target, when the determined endoscopic navigation is the target management mode.
Monroe teaches a system for planning a bronchoscopic procedure (Abstract). This system has a first window displayed on the screen presenting a 3D map of the patient’s lung (Fig. 5, 102) [0038]. This system further presents at least on additional window (Fig. 5, 114) which present 2D, orthogonal images of the lungs [0047]. The user chooses a target on the 3D map of the lungs [0050], and in response the system displays the target on the 2D images in the additional windows [0051]. The CT images of the target can be MPR view [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to integrate a target management mode which displays a 3D map of the patient’s lung and at least one additional window displayed on the screen in response to a selection, as taught by Monroe, because this provides an enhanced visualization and analysis in the lungs to better plan out bronchoscopic procedures, as recognized by Monroe [0030].

Response to Arguments
Applicant's arguments filed 8/26/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Monroe references is now relied on to teach the newly added limitations, as detailed above. For similar reasons, the dependent claims also remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793